DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 10/15/2020. Claims 1-16 are pending and examined below. 

 Election/Restrictions
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/18/2022.
Applicant argues that fails to describe reasons why there would be a serious burden on the examiner if restriction is not required. Examiner has previously stated that in the Restriction dated 08/18/2022 the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112, first and second paragraphs.
	More specifically Examiner would have to use different key terms such as “video camera” and “video stream” for searching for invention II and would have to search in different CPC classes such as G06T2207/10016. 
	As such Applicant’s argument is found to be unpersuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method, comprising: obtaining, by a sensor device, from image data collected by a sensor of the sensor device, first image data regarding a first measurement location of a measurement target, obtaining, by the sensor device from the image data, second image data regarding a second measurement location of the measurement target, wherein the first measurement location and the second measurement location are sub-surface measurement locations within the measurement target; determining, by the sensor device and based on the first image data and the second image data, a pulse transit time measurement; and providing, by the sensor device, information identifying the pulse transit time measurement.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of receiving image data from two images at two locations is insignificant extra-solution activity (mere data gathering). 
The step of determining a pulse transit time based on the first image data and second image data is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician.
The step of providing information identifying pulse transit time measurement is insignificant extra solution activity (presenting data). 
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic image sensor  for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only processor and generic image sensor for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic image sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 2-10 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 	

Regarding claims 11, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A sensor device, comprising: a sensor; and one or more processors, operatively coupled to the sensor, the one or more processors configured to: collect image data using the sensor; obtain, from the image data, first image data regarding a first measurement location of a measurement target, obtain, from the image data, second image data regarding a second measurement location of the measurement target, wherein the first measurement location and the second measurement location are sub-surface measurement locations within the measurement target; determine, based on the first image data and the second image data, a pulse transit time measurement; and provide information identifying the pulse transit time measurement.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of receiving image data from two images at two locations is insignificant extra-solution activity (mere data gathering). 
The step of determining a pulse transit time based on the first image data and second image data is a mental process that can be performed in a human mind or by a pencil and paper by a skilled clinician.
The step of providing information identifying pulse transit time measurement is insignificant extra solution activity (presenting data). 
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of a generic image sensor  for measuring data is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only processor and generic image sensor for data collection are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic image sensor for gathering data (merely insignificant, extra-solution activity in the form of mere data gathering), does not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 12-16 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170164904 A1 (hereinafter referred to as “Kirenko”).
Regarding claim 1, Kirenko, a device for obtaining pulse transit time, teaches a method (abstract; claim 1), comprising:
obtaining, by a sensor device (18; Figure 1), from image data collected by a sensor of the sensor device, first image data regarding a first measurement location of a measurement target (paragraphs [0013]-[0021], [0063]-[0067]; claim 1; Figures 1-2),
obtaining, by the sensor device from the image data, second image data regarding a second measurement location of the measurement target (paragraphs [0013]-[0021], [0063]-[0067]; claim 1; Figures 1-2),
wherein the first measurement location and the second measurement location are sub-surface measurement locations within the measurement target (paragraphs [0013]-[0021], [0063]-[0067], [0091]; claim 1; Figures 1-2);
determining, by the sensor device and based on the first image data and the second image data, a pulse transit time measurement (paragraphs [0013]-[0021], [0063]-[0067]; claim 1; Figures 1-2); and
providing, by the sensor device, information identifying the pulse transit time measurement (paragraphs [0013]-[0021], [0063]-[0067]; claim 1; Figures 1-2).
Regarding claim 2, Kirenko teaches wherein the sensor comprises an image sensor of a camera of the sensor device (paragraphs [0059]-[0060]; Figure 1).
Regarding claim 3, Kirenko teaches further comprising:
determining a blood pressure value using the pulse transit time measurement (claim 11; paragraph [0042]).
Regarding claim 4, Kirenko teaches wherein obtaining the first image data and obtaining the second image data is based on a non-contact sensing operation (paragraph [0063]; as shown in Figure 1).
Regarding claim 5, Kirenko teaches further comprising:
determining an other measurement, other than the pulse transit time measurement, using the image data (paragraphs [0029]-[0031], [0077]).
Regarding claim 6, Kirenko teaches wherein the other measurement is performed using visible-range information (paragraphs [0029]-[0031], [0077], [0089]).
Regarding claim 8, Kirenko teaches wherein the other measurement comprises a health parameter (paragraphs [0029]-[0031], [0077]).
Regarding claim 9, Kirenko teaches wherein the health parameter comprises at least one of a heart rate measurement, or an SpO2 measurement (paragraphs [0029]-[0031], [0077]).
Regarding claim 10, Kirenko teaches wherein the first image data and the second image data are associated with a wavelength that penetrates the measurement target to the first measurement location and the second measurement location, respectively (paragraphs [0089]).
Regarding claim 11, Kirenko teaches a sensor device (abstract; claim 1; Figure 1), comprising:
a sensor (18; paragraphs [0059]-[0060]; Figure 1); and
one or more processors, operatively coupled to the sensor, the one or more processors (paragraphs [0064], [0068]; Figure 1) configured to:
collect image data using the sensor (paragraphs [0013]-[0021], [0063]-[0067]; claim 1; Figures 1-2);
obtain, from the image data, first image data regarding a first measurement location of a measurement target (paragraphs [0013]-[0021], [0063]-[0067]; claim 1; Figures 1-2),
obtain, from the image data, second image data regarding a second measurement location of the measurement target (paragraphs [0013]-[0021], [0063]-[0067]; claim 1; Figures 1-2),
wherein the first measurement location and the second measurement location are sub-surface measurement locations within the measurement target (paragraphs [0013]-[0021], [0063]-[0067]; claim 1; Figures 1-2);
determine, based on the first image data and the second image data, a pulse transit time measurement (paragraphs [0013]-[0021], [0063]-[0067]; claim 1; Figures 1-2); and
provide information identifying the pulse transit time measurement (paragraphs [0013]-[0021], [0063]-[0067]; claim 1; Figures 1-2).
Regarding claim 12, Kirenko teaches wherein the first image data and the second image data are based on light generated by the sensor device (paragraphs [0029]-[0031], [0077], [0089]).
Regarding claim 13, Kirenko teaches wherein the first image data and the second image data are associated with a near-infrared spectral range (paragraphs [0029]-[0031], [0077], [0089]).
Regarding claim 14, Kirenko teaches wherein the one or more processors are further to:
obtaining additional image data regarding one or more other measurement locations (paragraphs [0013]-[0021], [0063]-[0067]; claim 1; Figures 1-2); and
determining one or more other pulse transit time values based on the additional image data (paragraphs [0013]-[0021], [0063]-[0067]; claim 1; Figures 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirenko as applied to claim 5 above, and further in view of US 20140155759 A1 (hereinafter referred to as “Kaestle”).
Regarding claim 7, Kirenko does not explicitly teach wherein the other measurement relates to a skin color of the measurement target.
However, Kaestle teaches wherein the other measurement relates to a skin color of the measurement target (paragraph [0078]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kirenko, to measure for bilirubin levels, as taught by Kaestle, because doing so adds additional functionality of measuring for additional physiological parameters.
Regarding claim 15, Kirenko does not explicitly teach wherein an input of the sensor is filtered by a spectral filter array.
However, Kaestle teaches wherein an input of the sensor is filtered by a spectral filter array (paragraphs [0044]-[0050]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kirenko, to use a spectral filter array, as taught by Kaestle, because doing so filters undesirable light.
Regarding claim 16, Kirenko, in view of Kaestle, teaches wherein the first image data is associated with a first wavelength that is passed to the sensor and the second image data is associated with a second wavelength that is passed to the sensor (paragraphs [0029]-[0031], [0077], [0089]; as taught by Kirenko).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792